DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections 
Claims 2-4, 11, 14, 15 and 19 are objected to because of the following informalities: 
Claim 2 recites “the second TTI” and “the first TTI”.  For consistency within terms it is suggested to recite as “the second TTI duration” and “the first TTI duration”, respectively.  Similar objection applies to claims 3, 4, 11, 14, 15 and 19. 
Appropriate action required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12-13 recite “the first parameter” and “the second parameter”.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to introduce “a first parameter” and “a second parameter” earlier in the claim.
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 16 do not further limit claim 1 or intervening claims because they do not refer back to any feature or aspect of claim 1 or intervening claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for determining… a first quasi-co-location configuration” “means for determining a second quasi-co-location configuration” “means for identifying” “means for performing” recited in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0358848 A1, hereinafter “Kim”) in view of Hultell et al. (US 2016/0295519 A1, hereinafter “Guo”).
As to claim 1: 
Kim discloses a method for wireless communication (see Fig. 13; [0233]; Abstract), comprising: 
(“eNB manages two or more cells including a first cell and a second cell. It is also assumed that a UE operates in the first cell which is a synchronized carrier and the second cell is a synchronization reference carrier”; Fig. 13; [0234]-[0242]; note: system supports first cell and second cell, served by the same eNB),
	a first quasi-co-location configuration for the communications with the first cell (“The eNB may transmit information related to QCL between the first cell and the second cell through a PCell via higher layer signaling. If the second cell, which is the synchronization reference cell, is the PCell, the UE may receive the QCL related information from the second cell (S1330)”; [0237]-[0242]; [0190]-[0210]); 
determining a second quasi-co-location configuration for the communications with the second cell (“The eNB may transmit information related to QCL between the first cell and the second cell through a PCell via higher layer signaling. If the second cell, which is the synchronization reference cell, is the PCell, the UE may receive the QCL related information from the second cell (S1330)”; [0237]-[0242]; [0190]-[0210]); 
identifying an association between a first quasi-co-location indication of the first quasi-co-location configuration for the communications with the first cell and a second quasi-co-location indication of the second quasi-co-location configuration for the communications with the second cell (“the first cell and the second cell in FIG. 13 are configured as a QCL relationship”; [0235]-[0242] “in QCL type B, up to four QCL modes for each UE are set via a higher layer message so as to perform CoMP transmission such as Dynamic Point Selection (DPS) or Joint Transmission (JT) and a QCL mode to be used for DL signal reception among the four QCL modes is defined to be dynamically set through a PQI field of DCI”; [0203]; [0210]); and 
performing communications, the communications based at least in part on identifying the association (the UE and base station communicating based on the QCL/PQI relationship association; Fig. 13; [0235]-[0242]). 
	Kim does not explicitly disclose a first cell using a first transmission time interval (TTI) duration and a second cell using a second TTI duration that is shorter than the first TTI duration; and performing communications using at least one of the first TTI duration or the second TTI duration.
However, Hultell discloses a system that supports communications with a first cell using a first transmission time interval (TTI) duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 204 = first cell, two TTIs = first TTI duration) and communications with a second cell using a second TTI duration that is shorter than the first TTI duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 203= second cell, one TTI = second TTI duration, where one TTI of cell 203 is shorter than two TTIs of cell 204); and performing communications using at least one of the first TTI duration or the second TTI duration (“cell 203, for their downlink shared channels in the TTI”; see [0098]-[0105] communicating on cell 203 with the one TTI duration).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hultell into Kim’s system/method as it would allow the first cell using a first transmission time interval (TTI) duration and the second cell using a second TTI duration that is shorter than the first TTI duration; and performing (Hultell; [0013]-[0017]). 
As to claim 2:
The combined system/method of Kim and Hultell discloses the invention set forth above.  Kim further discloses wherein the quasi-co-location configuration for communications using the second [cell] is a same quasi-co-location configuration as for communications using the first [cell] (“the first cell and the second cell in FIG. 13 are configured as a QCL relationship”; [0235]-[0242] “in QCL type B, up to four QCL modes for each UE are set via a higher layer message so as to perform CoMP transmission such as Dynamic Point Selection (DPS) or Joint Transmission (JT) and a QCL mode to be used for DL signal reception among the four QCL modes is defined to be dynamically set through a PQI field of DCI”; [0190]-[0210]).  
Hultell further discloses the first cell using the first transmission time interval (TTI) duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 204 = first cell, two TTIs = first TTI duration) and the second cell using the second TTI duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 203= second cell, one TTI = second TTI duration, where one TTI of cell 203 is shorter than two TTIs of cell 204).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hultell into Kim’s system/method as it would allow the quasi-co-location configuration for communications using the second TTI to be (Hultell; [0013]-[0017]). 
As to claim 3:
The combined system/method of Kim and Hultell discloses the invention set forth above.  Kim further discloses where a number of quasi-co-location configurations for communications using the second [cell] is less than or equal to a number of quasi-co-location configurations for communications using the first [cell] (“the first cell and the second cell in FIG. 13 are configured as a QCL relationship”; [0235]-[0242] “in QCL type B, up to four QCL modes for each UE are set via a higher layer message so as to perform CoMP transmission such as Dynamic Point Selection (DPS) or Joint Transmission (JT) and a QCL mode to be used for DL signal reception among the four QCL modes is defined to be dynamically set through a PQI field of DCI”; [0190]-[0210]).   
Hultell further discloses the first cell using the first transmission time interval (TTI) duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 204 = first cell, two TTIs = first TTI duration) and the second cell using the second TTI duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 203= second cell, one TTI = second TTI duration, where one TTI of cell 203 is shorter than two TTIs of cell 204).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hultell into Kim’s system/method as it (Hultell; [0013]-[0017]). 
As to claim 4:
The combined system/method of Kim and Hultell discloses the invention set forth above.  Kim further discloses wherein, for a data communication, the quasi- co-location configuration using the second [cell] or the first [cell] is determined by a signaling in a control channel (“dynamically set through a PQI field of DCI”; [0190]-[0210]).   
Hultell further discloses the first cell using the first transmission time interval (TTI) duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 204 = first cell, two TTIs = first TTI duration) and the second cell using the second TTI duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 203= second cell, one TTI = second TTI duration, where one TTI of cell 203 is shorter than two TTIs of cell 204).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hultell into Kim’s system/method as it would allow, for a data communication, the quasi- co-location configuration using the second TTI or the first TTI to be determined by a signaling in a control channel.  Such combination would have been obvious as the references are from analogous art, where applying a known technique (i.e., TTI for communication) to a known method/device would yield predictable (Hultell; [0013]-[0017]). 
As to claim 5: 
The combined system/method of Kim and Hultell discloses the invention set forth above.  Kim further discloses wherein, for a control channel communication, a first quasi-co-location configuration is determined for a first decoding candidate, and a second quasi-co-location configuration is determined for a second decoding candidate (“DCI format 2D has been newly defined to support DL transmission in an LTE-A Rel-11 system. In particular, DCI format 2D is defined to support CoMP between eNBs and is associated with transmission mode 10. That is, in order for a UE configured as transmission mode 10 for an allocated serving cell to decode a PDSCH according to a detected PDCCH/EPDCCH signal with DCI format 2D, up to 4 parameter sets may be configured through higher layer signaling. For a detailed description of each field included in DCI format 2D, reference may be made to section 5.3.3.1.5D of 3GPP TS 36.212 v11.3.”; [0208]).  
As to claim 6:
The combined system/method of Kim and Hultell discloses the invention set forth above.  Kim further discloses receiving a radio resource control signaling indicating a set of quasi-co- location states, wherein the quasi-co-location configuration for communications using the first [cell], or the second [cell], or both, comprise the set of quasi-co-location states (see [0190]-[0210]).  
Hultell further discloses the first cell using the first transmission time interval (TTI) duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 204 = first cell, two TTIs = first TTI duration) and the second cell using (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 203= second cell, one TTI = second TTI duration, where one TTI of cell 203 is shorter than two TTIs of cell 204).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hultell into Kim’s system/method as it would allow receiving a radio resource control signaling indicating a set of quasi-co- location states, wherein the quasi-co-location configuration for communications using the first TTI, or the second TTI, or both, comprise the set of quasi-co-location states.  Such combination would have been obvious as the references are from analogous art, where applying a known technique (i.e., TTI for communication) to a known method/device would yield predictable results.  In addition, the combination would also increase power resource utilization in a wireless telecommunications network (Hultell; [0013]-[0017]). 
As to claim 7:
The combined system/method of Kim and Hultell discloses the invention set forth above.  Kim further discloses wherein identifying the association comprises: identifying that a reference signal port is common between the quasi-co- location configuration for the communications with the first cell and the quasi-co-location configuration for the communications with the second cell (“Hereinafter, QCL between antenna ports will be described.  If antenna ports are Quasi-Co-Located (also called QCL), this means that "a UE may assume that large-scale properties of a signal received from one antenna port (or a radio channel corresponding to one antenna port) are equal in entirety or in part to large-scale properties of a signal received from another antenna port (or a radio channel corresponding to another antenna port)".”; [0190]-[0197]-[0210]).  
As to claim 8:
The combined system/method of Kim and Hultell discloses the invention set forth above.  Kim further discloses wherein the first quasi-co-location indication, or the second quasi-co-location indication, or both, comprise an assumption with respect to one or more of delay spread, Doppler spread, Doppler shift, or average delay (“If antenna ports are Quasi-Co-Located (also called QCL), this means that "a UE may assume that large-scale properties of a signal received from one antenna port (or a radio channel corresponding to one antenna port) are equal in entirety or in part to large-scale properties of a signal received from another antenna port (or a radio channel corresponding to another antenna port)". The large-scale properties may include Doppler spread related to a frequency offset, Doppler shift, an average delay related to a timing offset, and a delay spread and may further include an average gain”; [0192]-[0195]).  
As to claim 9:
The combined system/method of Kim and Hultell discloses the invention set forth above.  Kim further discloses wherein identifying the association comprises: identifying that a reference signal of the quasi-co-location configuration for the communications with the first cell is quasi co-located, within a subframe, with a reference signal of the quasi-co-location configuration for the communications with the second cell with respect to delay spread, receive power, frequency shift, Doppler spread, or receive timing (“If antenna ports are Quasi-Co-Located (also called QCL), this means that "a UE may assume that large-scale properties of a signal received from one antenna port (or a radio channel corresponding to one antenna port) are equal in entirety or in part to large-scale properties of a signal received from another antenna port (or a radio channel corresponding to another antenna port)". The large-scale properties may include Doppler spread related to a frequency offset, Doppler shift, an average delay related to a timing offset, and a delay spread and may further include an average gain”; [0192]-[0210).  
As to claim 10:
The combined system/method of Kim and Hultell discloses the invention set forth above.  Kim further discloses identifying that a starting symbol for a physical downlink shared channel is common between the quasi-co-location configuration for the communications with the first cell and the quasi-co-location configuration for the communications with the second cell (“If antenna ports are Quasi-Co-Located (also called QCL), this means that "a UE may assume that large-scale properties of a signal received from one antenna port (or a radio channel corresponding to one antenna port) are equal in entirety or in part to large-scale properties of a signal received from another antenna port (or a radio channel corresponding to another antenna port)". The large-scale properties may include Doppler spread related to a frequency offset, Doppler shift, an average delay related to a timing offset, and a delay spread and may further include an average gain”; [0192]-[0210).  
As to claim 12:
The combined system/method of Kim and Hultell discloses the invention set forth above.  Kim further discloses receiving a radio resource control configuration (see [0190]-[0210]), wherein identifying the association between the first parameter and the second parameter is based at least in part on the radio resource control configuration (QCL/PQI association received via radio resource control configuration; see [0190]-[0210]).    
As to claim 18:
Kim discloses an apparatus for communication (eNB; Figs. 13 and 16), comprising: 
a processor (processor 1630; Fig. 16); 
(processor 1630 and memory 1690; Fig. 16); and 
instructions stored in the memory; wherein the instructions are executable by the processor to cause the apparatus to (“memory 1680 or 1690 for temporarily or permanently storing operations of the processor 1620 or 1630”; [0317]; [0324]): 
	determine, in a system that supports communications with a first cell and communications with a second cell (“eNB manages two or more cells including a first cell and a second cell. It is also assumed that a UE operates in the first cell which is a synchronized carrier and the second cell is a synchronization reference carrier”; Fig. 13; [0234]-[0242]; note: system supports first cell and second cell, served by the same eNB), a Attorney Docket No. PQ466.01.01 (81679.4651)Qualcomm Ref. No. 152984C156first quasi-co-location configuration for the communications with the first cell (“The eNB may transmit information related to QCL between the first cell and the second cell through a PCell via higher layer signaling. If the second cell, which is the synchronization reference cell, is the PCell, the UE may receive the QCL related information from the second cell (S1330)”; [0237]-[0242]; [0190]-[0210]); 
	determine a second quasi-co-location configuration for the communications with the second cell (“The eNB may transmit information related to QCL between the first cell and the second cell through a PCell via higher layer signaling. If the second cell, which is the synchronization reference cell, is the PCell, the UE may receive the QCL related information from the second cell (S1330)”; [0237]-[0242]; [0190]-[0210]); 
	identify an association between a first quasi-co-location indication of the first quasi-co-location configuration for the communications with the first cell and a second quasi-co-location indication of the second quasi-co-location configuration for the communications with the second (“the first cell and the second cell in FIG. 13 are configured as a QCL relationship”; [0235]-[0242] “in QCL type B, up to four QCL modes for each UE are set via a higher layer message so as to perform CoMP transmission such as Dynamic Point Selection (DPS) or Joint Transmission (JT) and a QCL mode to be used for DL signal reception among the four QCL modes is defined to be dynamically set through a PQI field of DCI”; [0203]; [0210]); and 
	perform communications, the communications based at least in part on identifying the association (the UE and base station communicating based on the QCL/PQI relationship association; Fig. 13; [0235]-[0242]).  
	Kim does not explicitly disclose a first cell using a first transmission time interval (TTI) duration and a second cell using a second TTI duration that is shorter than the first TTI duration; and perform communications using at least one of the first TTI duration or the second TTI duration.
However, Hultell discloses a system that supports communications with a first cell using a first transmission time interval (TTI) duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 204 = first cell, two TTIs = first TTI duration) and communications with a second cell using a second TTI duration that is shorter than the first TTI duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 203= second cell, one TTI = second TTI duration, where one TTI of cell 203 is shorter than two TTIs of cell 204); and perform communications using at least one of the first TTI duration or the second TTI duration (“cell 203, for their downlink shared channels in the TTI”; see [0098]-[0105] communicating on cell 203 with the one TTI duration).
(Hultell; [0013]-[0017]). 
As to claim 20:
Kim discloses an apparatus for communication (eNB; Figs. 13 and 16), comprising: 
means (processor 1630 and memory 1690; Fig. 16) for determining, in a system that supports communications with a first cell and communications with a second cell (“eNB manages two or more cells including a first cell and a second cell. It is also assumed that a UE operates in the first cell which is a synchronized carrier and the second cell is a synchronization reference carrier”; Fig. 13; [0234]-[0242]; note: system supports first cell and second cell, served by the same eNB), a first quasi-co- location configuration for the communications with the first cell (“The eNB may transmit information related to QCL between the first cell and the second cell through a PCell via higher layer signaling. If the second cell, which is the synchronization reference cell, is the PCell, the UE may receive the QCL related information from the second cell (S1330)”; [0237]-[0242]; [0190]-[0210]); 
	means (processor 1630 and memory 1690; Fig. 16)  for determining a second quasi-co-location configuration for the communications with the second cell (“The eNB may transmit information related to QCL between the first cell and the second cell through a PCell via higher layer signaling. If the second cell, which is the synchronization reference cell, is the PCell, the UE may receive the QCL related information from the second cell (S1330)”; [0237]-[0242]; [0190]-[0210]); 
	means (processor 1630 and memory 1690; Fig. 16) for identifying an association between a first quasi-co-location indication of the first quasi-co-location configuration for the communications with the first cell and a second quasi-co-location indication of the second quasi-co-location configuration for the communications with the second cell (“the first cell and the second cell in FIG. 13 are configured as a QCL relationship”; [0235]-[0242] “in QCL type B, up to four QCL modes for each UE are set via a higher layer message so as to perform CoMP transmission such as Dynamic Point Selection (DPS) or Joint Transmission (JT) and a QCL mode to be used for DL signal reception among the four QCL modes is defined to be dynamically set through a PQI field of DCI”; [0203]; [0210]); and 
	means (processor 1630 and memory 1690; Fig. 16) for performing communications, the communications based at least in part on identifying the association (the UE and base station communicating based on the QCL/PQI relationship association; Fig. 13; [0235]-[0242]).
Kim does not explicitly disclose a first cell using a first transmission time interval (TTI) duration and a second cell using a second TTI duration that is shorter than the first TTI duration; and  performing communications using at least one of the first TTI duration or the second TTI duration.
However, Hultell discloses a system that supports communications with a first cell using a first transmission time interval (TTI) duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 204 = first cell, two TTIs = first TTI duration) and communications with a second cell using a second TTI duration that is shorter than the first TTI duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 203= second cell, one TTI = second TTI duration, where one TTI of cell 203 is shorter than two TTIs of cell 204); and performing communications using at least one of the first TTI duration or the second TTI duration (“cell 203, for their downlink shared channels in the TTI”; see [0098]-[0105] communicating on cell 203 with the one TTI duration).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hultell into Kim’s system/method as it would allow the first cell using a first transmission time interval (TTI) duration and the second cell using a second TTI duration that is shorter than the first TTI duration; and  performing communications using at least one of the first TTI duration or the second TTI duration.  Such combination would have been obvious as the references are from analogous art, where applying a known technique (i.e., TTI for communication) to a known method/device would yield predictable results.  In addition, the combination would also increase power resource utilization in a wireless telecommunications network (Hultell; [0013]-[0017]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0358848 A1) in view of Hultell (US 2016/0295519 A1) and further in view of Mehta et al. (US 2008/0051149 A1, hereinafter “Mehta”).
As to claim 13:

However, Mehta disclose performing cell switching based at least in part on identifying the association between the first parameter and the second parameter (see [0063], [0081]-[0082]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barbieri into the combined system/method of Kim and Hultell as it would allow performing cell switching based at least in part on identifying the association between the first parameter and the second parameter.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to increase the capacity of a wireless communication system (Mehta; [0007]). 

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0358848 A1) in view of Hultell (US 2016/0295519 A1) and further in view of Barbieri et al. (US 2015/0098421 A1, hereinafter “Barbieri”).
As to claim 14:
The combined system/method of Kim and Hultell discloses the invention set forth above.  Hultell further discloses the first cell using the first transmission time interval (TTI) duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 204 = first cell, two TTIs = first TTI duration) and the second cell using the second TTI duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 203= second cell, one TTI = second TTI duration, where one TTI of cell 203 is shorter than two TTIs of cell 204).
The combined system/method of Kim and Hultell does not explicitly disclose wherein a virtual cell identity (VCID) configuration for communications using the second TTI is associated with a VCID configuration for communications using the first TTI.  
	However, Barbieri discloses wherein a virtual cell identity (VCID) configuration for communications using the second [cell] is associated with a VCID configuration for communications using the first [cell] (“a first virtual cell identification (VCID) that is same as a second VCID used by the second transmission point.”; [0075]; [0032]; [0054]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barbieri into the combined system/method of Kim and Hultell as it would allow a virtual cell identity (VCID) configuration for communications using the second TTI to be associated with a VCID configuration for communications using the first TTI.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to enhance interference cancellation (Barbieri; [003]).
As to claim 15:
The combined system/method of Kim and Hultell discloses the invention set forth above, but does not explicitly disclose wherein for a data communication the VCID using the second TTI or the first TTI is determined by signaling in a control channel.  
However, Barbieri discloses wherein for a data communication the VCID using the second TTI or the first TTI is determined by signaling in a control channel (see [0075]; [0080]).  
(Barbieri; [003]).
As to claim 16: 
The combined system/method of Kim and Hultell discloses the invention set forth above, but does not explicitly disclose wherein for a control channel communication for a first VCID is determined for a first decoding candidate, and for a control channel communication for a second VCID is determined for a second decoding candidate.  
However, Barbieri disclose for a control channel communication for a first VCID is determined for a first decoding candidate, and for a control channel communication for a second VCID is determined for a second decoding candidate (see [0068]; [0075]; [0080]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barbieri into the combined system/method of Kim and Hultell as it would allow for a control channel communication for a first VCID to be determined for a first decoding candidate, and for a control channel communication for a second VCID to be determined for a second decoding candidate.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to enhance interference cancellation (Barbieri; [003]).
As to claim 19:
(“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 204 = first cell, two TTIs = first TTI duration) and the second cell using the second TTI duration (“one TTI of one cell, e.g. cell 203, will overlap with two TTIs of the other cell, e.g. cell 204”; [0098] note: cell 203= second cell, one TTI = second TTI duration, where one TTI of cell 203 is shorter than two TTIs of cell 204).
The combined system/method of Kim and Hultell does not explicitly disclose wherein a virtual cell identity (VCID) configuration for communications using the second TTI is associated with a VCID configuration for communications using the first TTI.  
	However, Barbieri discloses wherein a virtual cell identity (VCID) configuration for communications using the second [cell] is associated with a VCID configuration for communications using the first [cell] (“a first virtual cell identification (VCID) that is same as a second VCID used by the second transmission point.”; [0075]; [0032]; [0054]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barbieri into the combined system/method of Kim and Hultell as it would allow a virtual cell identity (VCID) configuration for communications using the second TTI to be associated with a VCID configuration for communications using the first TTI.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to enhance interference cancellation (Barbieri; [003]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0358848 A1) in view of Hultell (US 2016/0295519 A1) and further in view of Sambhwani et al. (US 2009/0245212 A1, hereinafter “Sambhwani”).
As to claim 17:
The combined system/method of Kim and Hultell discloses the invention set forth above, but does not explicitly disclose wherein identifying the association comprises: identifying an association between a parameter for a CSI process for the second TTI duration and a corresponding parameter for a corresponding CSI process for the first TTI duration, the communication further based at least in part on the identified association between the parameter for the CSI process and the corresponding parameter for the corresponding CSI process.
However, Sambhwani discloses identifying the association comprises: identifying an association between a parameter for a CSI process for the second TTI duration and a corresponding parameter for a corresponding CSI process for the first TTI duration (CQI information for cell 1 may be sent on the HS-DPCCH with a channelization code (e.g., C1) in the first TTI, and CQI information for cell 2 may be sent on the HS-DPCCH with the same channelization code in the next TTI; [0082] note: well known in the art that CQI is part of a CSI process), the communication further based at least in part on the identified association between the parameter for the CSI process and the corresponding parameter for the corresponding CSI process (sending based on channelization code for the two TTIs; [0082]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barbieri into the combined system/method of Kim and Hultell as it would allow identifying the association to comprise: identifying an association between a parameter for a CSI process for the second TTI duration and (Sambhwani; [0015]; [0037]).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476